J-S70043-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.M.F., a              :   IN THE SUPERIOR COURT OF
Minor                                      :         PENNSYLVANIA
                                           :
                                           :
                                           :
                                           :
APPEAL OF: A.F., Father                    :       No. 783 EDA 2016

               Appeal from the Decree entered February 9, 2016
             In the Court of Common Pleas of Philadelphia County
           Family Court Division at No(s): CP-51-AP-0000087-2014,
                           FID 51-FN-386654-2009

BEFORE: OLSON, OTT, and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED OCTOBER 07, 2016

       A.F. (“Father”) appeals from the Decree granting the Petition filed by

the Child Advocate, the Defender Association of Philadelphia, on behalf of his

eleven-year-old daughter, L.M.F. (“Child”), seeking to involuntarily terminate

Father’s parental rights pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b), and change the permanency goal for

Child to adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351.1 We affirm.

       The trial court set forth the relevant factual background and

procedural history of this case in its Opinion, which we adopt as though fully

set forth herein. See Trial Court Opinion, 5/18/16, at 1-2 (unnumbered).
____________________________________________


1
   In a separate Decree entered on February 9, 2016, the trial court
terminated the parental rights of Child’s mother, L.K., a/k/a L.G. (“Mother”).
Mother has not appealed the termination of her parental rights or the change
in Child’s permanency goal, nor is she a party to the instant appeal. The
Philadelphia Department of Human Resources (“DHS”) is a participant in the
appeal.
J-S70043-16


     On February 9, 2016, the trial court entered the Decree involuntarily

terminating Father’s parental rights and changing Child’s permanency goal

to adoption. On March 8, 2016, Father timely filed a Notice of Appeal, along

with a Concise Statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

     Father now presents the following issues for our review:

     1. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [F]ather … pursuant to 23
     Pa.C.S.A. [§] 2511(a)(1)[,] where [F]ather presented evidence
     that he tried to perform his parental duties[?] Additionally,
     [F]ather visited [Child] throughout [the] time she was in foster
     care.

     2. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [F]ather … pursuant to 23
     Pa.C.S.A. [§] 2511(a)(2)[,] where [F]ather presented evidence
     that he has remedied his situation by completing parenting
     classes, random drug screens and has housing[?]

     3. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [F]ather … pursuant to 23
     Pa.C.S.A. [§] 2511(a)(5)[,] where evidence was provided to
     establish that [] [C]hild was removed from the care of []
     [M]other[?] Additionally, [F]ather visited with [Child] and
     maintained contact with her throughout the case.

     4. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [F]ather … pursuant to 23
     Pa.C.S.A. [§] 2511(a)(8)[,] where evidence was presented to
     show that [F]ather is capable of caring for [] [C]hild[?]
     Additionally, [F]ather visited with [Child] consistently and
     maintained contact with her.

     5. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [F]ather … pursuant to 23
     Pa.C.S.A. [§] 2511(b)[,] where evidence was presented that
     clearly established that [] [C]hild had a close bond with []
     [F]ather[?]

                                   -2-
J-S70043-16



Father’s Brief at 7.2

       In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
       A.3d 1179, 1190 (Pa. 2010).               If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. As has been often
       stated, an abuse of discretion does not result merely because
       the reviewing court might have reached a different conclusion.
       Instead, a decision may be reversed for an abuse of discretion
       only upon demonstration of manifest unreasonableness,
       partiality, prejudice, bias, or ill-will.

             As [the Supreme Court] discussed in R.J.T., there are
       clear reasons for applying an abuse of discretion standard of
       review in these cases. [The Supreme Court] observed that,
       unlike trial courts, appellate courts are not equipped to make the
       fact-specific determinations on a cold record, where the trial
       judges are observing the parties during the relevant hearing and
       often presiding over numerous other hearings regarding the child
       and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
       facts could support an opposite result, as is often the case in
       dependency and termination cases, an appellate court must
       resist the urge to second guess the trial court and impose its
____________________________________________


2
  Although Father stated his issues somewhat differently in his Pa.R.A.P.
1925 Concise Statement, we deem them preserved for our review.
However, Father waived any challenge to the goal change by failing to
preserve such a claim in his Concise Statement and the Statement of
Questions Involved portion of his brief. See Krebs v. United Ref. Co. of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an
appellant waives issues that are not raised in the Rule 1925(b) concise
statement and the statement of questions involved in the appellate brief).



                                           -3-
J-S70043-16


       own credibility determinations and judgment; instead we must
       defer to the trial judges so long as the factual findings are
       supported by the record and the court’s legal conclusions are not
       the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some internal

citations omitted).

       Termination of parental rights is controlled by Section 2511 of the

Adoption Act.       See 23 Pa.C.S.A. § 2511.     The burden rests upon the

petitioner to prove by clear and convincing evidence that the asserted

grounds for seeking the termination of parental rights are valid.      In re

R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a), along with a consideration of section 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc).       In the instant case, the

trial court terminated Father’s parental rights under section 2511(a)(1), (2),

(5), (8), and (b).      We will focus on sections 2511(a)(2) and (b),3 which

provide as follows:

       § 2511. Grounds for involuntary termination



____________________________________________


3
  Because we focus only on sections 2511(a)(2) and (b), as raised in
Father’s issues numbered 2 and 5, we need not address Father’s issues
numbered 1, 3, and 4, as they concern other subsections of section 2511(a).
See In re B.L.W., supra.



                                           -4-
J-S70043-16


      (a) General rule.-- The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to be
            without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied by the parent.

                                   ***

      (b) Other considerations.-- The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      Father argues that the trial court erred in determining that the

requirements of subsection 2511(a)(2) were met by clear and convincing

evidence.     Father’s Brief at 15.    Father asserts that the court improperly

overlooked evidence that he has successfully completed several of his Family

Service Plan (“FSP”) objectives, including parenting classes and domestic

violence and anger management programs.           Id.   According to Father, the

evidence showed that he had remedied the conditions that caused Child to

be placed in foster care, and he is able to appropriately care for Child. Id.


                                        -5-
J-S70043-16


      In its Opinion, the trial court concisely summarized the relevant law,

addressed Father’s claims, and determined that the evidence was clear and

convincing that termination of Father’s parental rights under section

2511(a)(2) was warranted.        See Trial Court Opinion, 5/18/16, at 3-4

(unnumbered). The trial court acknowledged that although Father had made

minimal progress concerning some of his FSP objectives (i.e., Father’s

inconsistent attendance at family therapy), he had not completed any of his

FSP goals.    See id. at 3 (noting that Father did not complete drug and

alcohol treatment, anger management, domestic violence counseling, or

specialized   parenting   classes,   and    did   not   attend   Child’s   medical

appointments).     The trial court’s factual findings are supported by the

record, and its legal conclusions are not the result of an error of law or an

abuse of discretion. In re Adoption of S.P., supra. Accordingly, we rely

on the trial court’s rationale in determining that the requirements of

subsection 2511(a)(2) have been met by clear and convincing evidence.

See Trial Court Opinion, 5/18/16, at 3-4 (unnumbered).

      Next, we review the termination of Father’s parental rights under

section 2511(b).    The focus in terminating parental rights under section

2511(a) is on the parent, but, under section 2511(b), the focus is on the

child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en

banc).

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,

                                      -6-
J-S70043-16


     physical and emotional needs and welfare of the child.” 23
     Pa.C.S. § 2511(b). The emotional needs and welfare of the child
     have been properly interpreted to include “[i]ntangibles such as
     love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
     791 (Pa. Super. 2012). … [T]he determination of the child’s
     “needs and welfare” requires consideration of the emotional
     bonds between the parent and child. The “utmost attention”
     should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d at
     791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     In conducting a bonding analysis, the court is not required to use

expert testimony, but may rely on the testimony of social workers and

caseworkers. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). Further,

no bond worth preserving is formed between a child and a natural parent

where the child has been in foster care for most of the child’s life, and the

resulting bond with the natural parent is attenuated. In re K.Z.S., 946 A.2d

753, 764 (Pa. Super. 2008). Moreover, it is appropriate to consider a child’s

bond with his or her foster parent. See In re: T.S.M., 71 A.3d at 268.

            [C]ontradictory considerations exist as to whether
     termination will benefit the needs and welfare of a child who has
     a strong but unhealthy bond to [her] biological parent, especially
     considering the existence or lack thereof of bonds to a pre-
     adoptive family.      As with dependency determinations, we
     emphasize that the law regarding termination of parental rights
     should not be applied mechanically[,] but instead always with an
     eye to the best interests and the needs and welfare of the
     particular children involved.   Obviously, attention must be paid
     to the pain that inevitably results from breaking a child’s bond to
     a biological parent, even if that bond is unhealthy, and we must
     weigh that injury against the damage that bond may cause if left
     intact. Similarly, while termination of parental rights generally
     should not be granted unless adoptive parents are waiting to
     take a child into a safe and loving home, termination may be

                                    -7-
J-S70043-16


      necessary for the child’s needs and welfare in cases where the
      child’s parental bond is impeding the search and placement with
      a permanent adoptive home.

             … [The Adoption and Safe Families Act of 1997, P.L. 105-
      89] ASFA[,] was enacted to combat the problem of foster care
      drift, where children … are shuttled from one foster home to
      another, waiting for their parents to demonstrate their ability to
      care for the children. See In re R.J.T., 9 A.3d at 1186; In re
      Adoption of S.E.G., [901 A.2d 1017, 1019 (Pa. 2006)]. This
      drift was the unfortunate byproduct of the system’s focus on
      reuniting children with their biological parents, even in situations
      where it was clear that the parents would be unable to parent in
      any reasonable period of time. Following ASFA, Pennsylvania
      adopted a dual focus of reunification and adoption, with the goal
      of finding permanency for children in less than two years, absent
      compelling reasons. See[] 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S.
      § 6351(f)(9) (requiring courts to determine whether an agency
      has filed a termination of parental rights petition if the child has
      been in placement for fifteen of the last twenty-two months).

In re T.S.M., 71 A.3d at 268-69 (some citations omitted); see also In re

K.K.R.S., 958 A.2d 529, 534 (Pa. Super. 2008) (stating that “[t]he bonding

cannot be in one direction only – that of child to the parent – but must

exhibit a bilateral relationship which emanates from the parents’ willingness

to learn appropriate parenting, anger management, drug rehabilitation and

marital stability.” (citation omitted)).

      Finally, “we will not toll the well-being and permanency of [a child]

indefinitely.”   In re Adoption of C.L.G., 956 A.2d at 1007 (citing In re

Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”)).




                                      -8-
J-S70043-16


     Father argues that the trial court erred in terminating his parental

rights under section 2511(b) because the evidence showed that Child has a

positive parental bond with him, and that it would be detrimental to Child if

this bond was severed. See Father’s Brief at 12, 23; see also id. at 19-20

(pointing to the testimony of two witnesses at the hearing on the

termination Petition that Child had a bond with Father). Father asserts that

his “substantial compliance” with his FSP goals and the parental bond

establishes that termination of Father’s parental rights is not in the best

interest of Child and would harm her emotional needs and welfare. Id. at

12, 23.

     In its Opinion, the trial court addressed Father’s challenge concerning

section 2511(b) and determined that the evidence presented was clear and

convincing that termination of Father’s parental rights would best serve

Child’s needs and welfare.     See Trial Court Opinion, 5/18/16, at 5-6

(unnumbered). The trial court found that Child has been in placement for

nearly four years, and that no bond worth preserving exists such that Child

would suffer permanent emotional harm if Father’s parental rights are

terminated. Id. at 3, 5; see also In re K.Z.S., supra. Further, the trial

court noted that Child’s continued attachment to Father should not be

misconstrued as bonding. See Trial Court Opinion, 5/18/16, at 6. The trial

court additionally found that Child is bonded to her pre-adoptive foster

parents (more so than her attenuated bond to Father), her maternal aunt


                                    -9-
J-S70043-16


and uncle. Id. The trial court’s factual findings are supported by the record,

and its legal conclusions are not the result of an error of law or an abuse of

discretion. In re Adoption of S.P., supra. We therefore, affirm the trial

court’s Decree, with regard to section 2511(b), based on the trial court’s

Opinion. See Trial Court Opinion, 5/18/16, at 5-6 (unnumbered).

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2016




                                    - 10 -
                                                                               Circulated 09/22/2016 04:02 PM




                           IN THE COURT OF COMMON PLEAS

                          FOR THE COUNTY OF PHILADELPHIA

                                 FAMILY COURT DIVISION

                                                                                        .,.;·.·-,.


IN RE: L.M.F. '

                                                      CP-5 l-AP-0000087-2014



APPEAL OF: A..F., Father                              783 EDA 2016




                                            OPINION



Irvine, J.
                  '
This appeal arises from this Court's order on February 9, 2016 terminating the parental rights of
A..    F       ,\father. Father's parental rights were terminated pursuant to the petition filed by
Tara Amoroso, the Child Advocate.

Claire Leotta, counsel for father, filed a timely appeal from the February 9, 2016 order terminating
parental rights with attached Concise Statements of Errors, Affidavits of Service, and other related
documents necessary to perfect this appeal._

Factualand Procedural Background

A summary of 1:]he relevant procedural history is set forth as follows:
                      1




 The child, L.M.f., was born on May 31, 2005.

 On October 1 q 2011, DHS received a General Protective Services (GPS) report alleging that
 L.M.F. had poor hygiene, dental concerns - rotting teeth, and head lice.

 On October 13; 2011, DHS learned that the child, L.M.F., needed an Individualized Education
 Plan (IEP) and required a Therapeutic Staff Support (TSS) worker. The parents were not following
 through with the child's academic and developmental needs. The parents refused to consent to a
 psychological evaluation. DHS also learned that both parents had alcohol issues. The child resided
               l
               i
               i
               !
               I                                                       ,
with both parents. DHS observed that the condition of the home wasmappropriate       for the child to
                I
reside.

On December ~2, 2011, DHS learned that the child's doctor at The Children's             Hospital of
Philadelphia (C~OP) had concerns about the chiid's physical and mental health.
                   :
DHS observed ~uring several home visits that both parents smelled of alcohol. DHS offered the
parents in-home protective services several times, however, the parents refused. Lastly, DHS
discovered that \the parents had domestic violence issues.
                       i
In January, 201 ~, D HS attempted several unsuccessful home visits.
                       i
On March 9, 2?12, an adjudicatory hearing was held before the Honorable Jonathan Q. Irvine.
Judge Irvine adjudicated L.M.F. dependent and committed her to the care and custody of DHS.
               I
The child was placed in foster care.
                           i
The matter was \listed on a regular basis before judges of the Philadelphia Court of Common Pleas
- Family Court! Division - Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42 Pa
                               I

C.S.A. §6351, and evaluated for the purpose of determining or reviewing the permanency plan of
the child.      iI
                                   l
In subsequent hearings, the DRO's reflect the Court's review and disposition as a result of evidence
presented, addressing, and primarily with, the goal of finalizing the permanency plan.

 On September ~O, 2014, and December 29, 2015, a Termination of Parental Rights hearing for
 L.G., the mother, and AF., the father were held in this matter.
                                       i
                                       l           .
 On February 9,i2016, The Court rendered its decision. The Court found by clear and convincing
 evidence that th~ father's and the mother's parental rights ofL.M.F. should be terminated pursuant
 to the Pennsylvania Juvenile Act. Furthermore, the Court held it was in the best interest of the
 child that the goal be changed to adoption.
                                           !
 The instant timely appeal of the father follows.

 Discussion:
                                           i
 The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
 23 Pa. C.S.A. i§251 l. In the present case, father's parental rights were terminated based on
 §251 l(a) (1), (~), (5) and (8) and §251 l(b).
                                               !
 §251 l(a) provides that parental rights may be terminated based on any one of the grounds
 enumerated thetein:

         Generali rule- the rights of a parent in regard to a child may be terminated after a petition
         filed onjany of the following grounds:
In proceedings to involuntary terminate parental rights the burden of proof is on the party seeking
termination to establish by clear and convincing evidence the existence of grounds for termination.
In re Adoption o(Atencio, 539 Pa. 161, 650 A.2d 1064 (1994)

Under Pennsylvania law, to satisfy section 2511 ( a) (1 ), the moving party must produce clear and
convincing evidence of conduct sustained for at least six months prior to the filing of the
termination petition, which reveal a settled intent to relinquish parental claim to a child or a refusal
or failure to perform parental duties. The standard of clear and convincing evidence is defined as
testimony that is so "clear, direct, weighty and convincing as to enable the trier of fact to come to
a clear conviction without hesitation of the truth of the precise facts in issue. In re JD. WM, 810
A2d 688, 690 (Pa. Super, 2002).

It is clear from the record that for a period of six (6) months leading up to the filing of the Petition
for Involuntary Termination, father failed to perform parental duties for the child. The court found
by clear and convincing evidence that father refused or failed to perform his parental duties.

In the instant case, the father did not complete his Family Service Plan (FSP) goals. The father's
FSP objectives were: 1) complete drug and alcohol treatment (N.T., 9-30-14, p. 41), 2) complete
a specialized parenting class for children with special needs (N.T., 9-30-14, p. 47), 3) complete an
anger management/domestic violence course (N.T., 9-30-14, p. 48), 4) attend the child's medical
appointments (N.T., 9-30-14, p. 61), 5) attend family therapy with the child. and 6) maintain visits
with the child (N.T., 9-30-14, p.61). The father did not complete drug and alcohol treatment (N.T.,
9-30-14, p. 41 ). Furthermore, the father did not attend a specialized parenting class (N.T., 9-30-
 14, p. 47). Moreover, the father did not complete an anger management/domestic violence course
(N.T., 9-30-14, p. 59). Additionally, the father did not attend the child's medical visits (N.T., 9-
 30-14, p. 61). Lastly, the father did not consistently attend family therapy. (N.T., 12-29-15, p. 81).

 A parent has an affirmative obligation to act in his child's best interest. In reference to parental
 contact, "to be legally significant, the contact must be steady and consistent over a period of
 time, contribute to the psychological health of the child, and must demonstrate a serious intent on
 the part of the parent to recultivate a parent-child relationship, and must demonstrate a
 willingness and capacity to undertake the parental role". In re D.JS., 737 A2d 283,286 (1999)
 (quoting In re Adoption of Hamilton, 379 Pa. Super. 274, 549 A.2d 1291, 1295 (1988)).


 In the instant matter, the child has been in placement care for over forty-five months. The
 testimony established that the child is in a stable, safe and secure pre-adoptive home (N.T., 12-29-
  15, pgs. 90 and 14) and termination of the father's parental rights is in the best interest of the child.
 (N.T., 12-29-15, p. 37).

 Section 2511 (a) (2) requires that "repeated and continued incapacity, abuse neglect or refusal of
 the parent has .caused the child to be without essential parental care, control or subsistence
 necessary for her physical or mental well-being and the condition and causes of the incapacity,
abuse, neglect or refusal, cannot or will not be remedied by the parent. 23 Pa. C.S.A. §2511 (a)
(2).

Courts have further held that the implications of a parent's limited success with services geared to
remedy the barriers to effective parenting can also satisfy the requirements of §2511 (a) (2). In the
matter of B.L. W, 843 A.2d 380 (Pa. Super. 2004), the Court's grave concerns about Mother's
ability to provide the level of protection, security and stability" that her child needed was sufficient
to warrant termination. Id. at 388

Termination of parental rights under §2511 ( a)(2) is not limited to affirmative misconduct but may
include acts ofrefusal as well as incapacity to perform parental duties. In re A.L.D., 797 A.2d326,
337 (Pa. Super.2002).

In the instant case, the DHS intake worker, Tiffany McLean, testified that the father's alcohol use
has been an issue since 2011 (N.T., 9-30-14, p. 8). The testimony of the DHS social worker,
Rudolph Petruzzelli, confirmed that from September, 2012 until June, 2014, father tested positive
for drugs and alcohol on several occasions. The father was diagnosed with alcohol dependency.
The father was referred for a treatment recommendation on three separate occasions. The
treatment recommendation for the father included a detox program and a subsequent intensive
outpatient program. The father did not follow the treatment recommendation. He did not complete
a drug/alcohol program (N.T., 9-30-14, pgs. 33-41). Furthermore, six days prior to the December
29, 2015 termination hearing, the father attended a supervised visit with the child under the
 influence of alcohol. (N.T., 12-29-15, pgs. 49-50). Lastly, the father's visits remained supervised
 while the child was in the care and custody of DHS.

 §251 l(a) (5) requires that:

         (5) The child has been removed from the care of the parent by the court or under a
         voluntary agreement with an agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue to exist, the parent cannot or
         will not remedy those conditions within a reasonable period of time, the services or
         assistance reasonably available to the parent are not likely to remedy the conditions which
         led to the removal or placement of the child within a reasonable period of time and
         termination of the parental rights would best serve the needs and welfare of the child .



 §251 l(a) (8) states:

         (8) Thefchild has been removed from the care of the parent by the court or under a
         voluntary agreement with an agency, 12 months or more have elapsed from the date of
         removal! or placement, the conditions which led to the removal or placement of the child
         continue to exist and termination of parental rights would best serve the needs and
         welfare of the child .
In order to terminate the parental rights, the party seeking termination must prove by clear and
convincing evidence that the termination is in the best interest of the child. 23 Pa. C.S.A. §251 l(b);
In re Bowman,A36 Pa. Super. 647 A.2d 217 (1994). The best interest of the child is determined
after consideration of the needs and welfare of the child. The trial court must examine the
individual circumstances of each case and consider all explanations offered by the parent facing
termination of his parental rights to determine if the evidence in light of the totality of the
circumstances clearly warrants involuntary termination.

When determining the best interest of a child, many factors are to be analyzed, "such as love,
comfort, security and stability. In re Adoption of T.B.B., 787 A.2d 1007, 1013-1014 (Pa. Super.
2003). Another factor that a court is to consider is what, if any bond exists for the child. In re
Involuntary Termination o{C. WS.M and K.A.L.M, 839 A.2d 410,415 (Pa. Super. 2003).

The termination of parental rights is controlled by 23 Pa. C.S.A §251 l(a). Under this statute, the
trial court must engage in a bifurcated process in which it initially focuses on the conduct of the
parent under Section 2511 (a). In the Interest o{B.C., 36 A.3d 601 (Pa. Super. 2012). If the trial
court determines that the parent's conduct warrants termination under Section 2511 (a), it must
then engage in an analysis of the best interest of the child under Section 2511 (b). See id.

Pursuant to Section 2511 (b), the trial court must take in account whether a natural parental bond
exists between child and parent, and whether termination would destroy an existing, necessary and
beneficial relationship. In Re CS, 761 A.2d 1197, 1202 (Pa. Super. 2000).

In the instant matter, several social workers testified regarding the issue of a parental bond with
the father. DHS social worker, Mr. Petruzzelli, (N.T., 9-30-14, p. 61) testified that father and
child have a parental bond. However, Mr. Petruzzelli also testified that the child also shares a
parental bond with the kinship parent (N.T., 9-30-14, p, 69). Ateyah Hobson, the agency foster
family care supervisor, (N.T., 12-29-15, p. 15), and Sheena Pearce, the agency social worker,
(N.T., 12-29-15, p, 59), testified that there is no parental bond between father and child. Lastly,
the child advocate social worker, Danielle Sawter, testified that a parent/child bond exists between
the father and child (N.T., 12-29-15, p. 110). However, Ms. Sawter specified that the child has
 MORE of a parental bond with the foster parents (N.T., 12-29-15, p. 114).

    The appropriate manner in which to define the bond between parent and child in the context of
    a termination proceeding is set forth in the following passage:

                 The bonding cannot be in one direction only-that of child to the parent-but must
                 exhibit a bilateral relationship which emanates from the parents' willingness to
                 learn appropriate parenting, anger management, drug rehabilitation and marital
                 stability. It is inconceivable that a child's bonding to the parent, if it can be
                 documented, will supervene failure to thrive, domestic violence reports and
                 removal of the children into foster care due to adjudications of dependency and
                 termination findings ...
In re K.K.R-S., 958 A.2d 529, 534 (Pa.Super.2008) (quoting In re Involuntary          Termination of
C WS.M., 839 A.2d 410, 418-419 (Pa. Super. 2003).

In the instant case, the father's failure to complete his FSP goals demonstrated his unwillingness
to learn appropriate parenting, anger management and drug rehabilitation.             "The continued
attachment to the natural parents, despite serious parent rejection through abuse and neglect, and
failure to correct parenting and behavior disorders which are harming the children cannot be
misconstrued as bonding" C WS.M., supra at 41.

The testimony is undisputed that a bond exists between the foster parents and the child. The child
calls the pre-adoptive kinship foster mother "mom" and made a mother's day card for her (N.T.,
12-29-15, pgs. 19-21). The child did not have an issue separating from the father and returning to
the foster parents after a visit (N.T., 9-30-14, p. 70, and N.T., 12-29-15, pgs. 57 and 87). The child
has multiple mental health, educational and developmental needs which are all met by the foster
parents (N.T., 12-29-15, p. 16). Furthermore, the child is "part of the family, she fits in" (N.T.,
 12-29-15, p. 23). Lastly, there was also testimony that the child would not suffer irreparable harm
if the father's parental rights were terminated. (N.T., 12-29-15, pgs. 15, 59 and 116).

In the instant case the child advocate filed the petition to terminate the parental rights of A.F ., the
father, and change the goal to adoption. "In those cases where reunification is not appropriate,
adoption is viewed as providing the greatest degree of permanence" In re SH., 71 A3d 973, 978
(Pa. Super. 2013).



 The Trial Court found by clear and convincing evidence that the Child Advocate met her statutory
 burden pursuant to 23 Pa. C.S.A. § 2511 (a) & (b) and that it was in the best interest of the child
 to change the goal to adoption (N.T., 2-9-16, p.83).

 Conclusion:

 Accordingly, the Trial Court's Decree entered on February 9, 2016 terminating the parental rights
 of A.F. should properly be affirmed.



                                                        By the Court




                                                                                                      J.